DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 10 objected to because of the following informality: in line 2 the word 
– the – should be inserted before “substrate”.  

Appropriate correction is required.




Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, 10, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) claim 2 recites “the hydrophobic material comprises a hydrophobic layer arranged over a second portion of the substrate surrounding the two or more electrodes…”  However, in underlying claim 1 the hydrophobic material is optional (“at least one of a hydrophobic or a hydrophilic material arranged within the housing”).  Thus, it is not clear whether claim 2 actually requires a hydrophobic material as described or is only modifying hydrophobic material that is still optional.  Note that in regard to evaluating relevant prior art the Examiner has assumed that Applicant intends for hydrophobic material as described to be required, not optional.

b) claim 5 recites “. . . .; and the hydrophilic material comprises a hydrophilic layer arranged at least partially over, or adjacent to, the at least two electrodes.”  However, in underlying claim 1 the hydrophilic material is optional (“at least one of a hydrophobic or a hydrophilic material arranged within the housing”).  Thus, it is not clear whether claim 2 actually requires a hydrophilic material as described or is only modifying hydrophilic material that is still optional.  Note that in regard to evaluating relevant prior art the Examiner has assumed that Applicant intends for hydrophillic material as described to be required, not optional.


c) claim 6 recites “the hydrophobic layer comprises an opening aligned with the electrodes, and the hydrophilic layer is arranged within the opening.”  However, it is not clear that underlying claim 5 requires the presence of both a hydrophobic layer and a hydrophilic layer within the sensor. Note that in regard to evaluating relevant prior art the Examiner has assumed that Applicant intends for both hydrophobic material and hydrophilic material as described to be required, not optional.
 

d) claim 9 recites “wherein the hydrophilic material comprises two ring shaped hydrophilic layers arranged concentrically.”  However, in underlying claim 1 the hydrophilic material is optional (“at least one of a hydrophobic or a hydrophilic material arranged within the housing”).  Thus, it is not clear whether claim 9 actually requires a hydrophilic material as described or is only modifying hydrophilic material that is still optional.  Note that in regard to evaluating relevant prior art the Examiner has assumed that Applicant intends for hydrophollic material as described to be required, not optional.


e) Claim 10 recites the limitation "[the] substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


f) claim 14 recites “wherein the electrolyte is an aqueous hydrophilic electrolyte, and wherein the at least one of a hydrophobic or a hydrophilic material is patterned so as to cause the electrolyte to move away from the hydrophobic material and/or towards the hydrophilic material.”  However, it is not clear that claim 14 or underlying claim 1 requires the presence of both a hydrophobic material and a hydrophilic material within the sensor.   Note that in regard to evaluating relevant prior art the Examiner has assumed that Applicant intends for both hydrophobic material and hydrophilic material as described to be required, not optional.

g) claim 17 recites “wherein the hydrophobic material comprises at least one of polytetrafluoroethylene, PTFE, and SU8, and the hydrophilic material comprises at least one of silicon dioxide and porous hydrophilic polymers.”  However, it is not clear that claim 17 or underlying claim 1 requires the presence of both a hydrophobic material and a hydrophilic material within the sensor.   Note that in regard to evaluating relevant prior art the Examiner has assumed that Applicant intends for both hydrophobic material and hydrophilic material as described to be required, not optional.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Porsgaard et al. US  2019/0219536 A1 (hereafter “Porsgaard”).

Addressing claim 1, Porsgaard discloses an electrochemical sensor (see the title), comprising:
a housing (as a first matter, the Examiner will note here that Applicant allows for the term “housing” to be broadly construed as Applicant’s originally filed specification page 2 states1,

    PNG
    media_image2.png
    171
    646
    media_image2.png
    Greyscale

In the Figure 1A embodiment of Porsgaard the Examiner is construing first solid element 126 joined to the second solid element 128 as the sensor housing.  See also the Porsgaard Abstract and specification paragraph [0183].); 
two or more electrodes (104, 109) formed within the housing and defining an active region (see Figure 1A and paragraph [0183].  Also note Applicant’s definition of “active region”, which is on Applicant’s originally filed specification page 2,

    PNG
    media_image3.png
    233
    677
    media_image3.png
    Greyscale

  );
an electrolyte formed within the housing (


    PNG
    media_image4.png
    71
    471
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    109
    482
    media_image5.png
    Greyscale

); and 
a hydrophobic material (124) arranged within the housing so as to encourage the electrolyte to be positioned over the active region (see Figure 1A and note the following

    PNG
    media_image6.png
    225
    473
    media_image6.png
    Greyscale
).


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by EPO computer-generated English language translation of the Description section of Lenz et al. CH 693969 A1 (hereafter “Lenz”).

Addressing claim 1, Lenz discloses a sensor (see Figure 1 and page 4, 
lines 159-161), comprising: 
a housing (as a first matter, the Examiner will note here that Applicant allows for the term “housing” to be broadly construed as Applicant’s originally filed specification page 2 states,

    PNG
    media_image2.png
    171
    646
    media_image2.png
    Greyscale

In Lenz the Examiner is construing assembled layers 2, 5, 6, 7, and 8 in Figure 1 as the housing.); 
two or more electrodes (3; see page 4, lines 130-133) formed within the housing (Figure 1) and defining an active region (the Examiner is construing the region in Figure 1 in which the electrolyte (1) is located as an active region. 
Also note Applicant’s definition of “active region”, which is on Applicant’s originally filed specification page 2,

    PNG
    media_image3.png
    233
    677
    media_image3.png
    Greyscale

  );
an electrolyte (1; page 4, lines 130-132) formed within the housing 
(Figure 1); and 
at least one of a hydrophobic (8; page 4, line 147) or a hydrophilic material (5; page 4, line 138) arranged within the housing (Figure 1) so as to encourage the electrolyte to be positioned over the active region (This “encouragement” may be inferred from Figure 1 and the following page 3, lines 95-98; and page 3, 
line 101; and page 2, lines 49-53).  
As for the sensor of Lenz being an electrochemical sensor, Lenz appears to disclose that when the sensor is used an electrochemical reaction (oxidation or reduction at the electrodes) is avoided.  See page 4, lines 159-167; and page 1, 
lines 21-26.  Nevertheless, it is well established that the manner of operating a device, in itself, does not differentiate the device from the prior art.  See MPEP 2113(II).  As the sensor of Lenz is not integral with the intended power supply/measurement meter (see Lenz Figures 1 and 3) and so could be connected to another power supply, and since the sensor is, as described above, otherwise identical to the claimed sensor (most especially it comprises two electrodes in contact with electrolyte), it is inherently capable of being used as an electrochemical sensor.        




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berduque et al. US 2018/0059044 A1 (hereafter “Berduque”) in view of Pratt et al. US 2018/0266984 A1 (hereafter “Pratt”), Bellman et al. 
US 2020/0173956 A1 (hereafter “Bellman”), and Millar et al. US 2009/0057150 A1 (hereafter “Millar”).

Addressing claim 1, Berduque discloses an electrochemical sensor (see the title), comprising: 
a housing (as a first matter, the Examiner will note here that Applicant allows for the term “housing” to be broadly construed as Applicant’s originally filed specification page 2 states,

    PNG
    media_image2.png
    171
    646
    media_image2.png
    Greyscale

In the Figure 1 embodiment of Berduque the Examiner is construing 
cap 111 together with substrate 101 as the sensor housing.); 
two or more electrodes (note in Figure 1 working electrode 110A and counter electrode 110B) formed within the housing (Figure 1) and defining an active region (see Figure and note Applicant’s definition of “active region”, which is on Applicant’s originally filed specification page 2,

    PNG
    media_image3.png
    233
    677
    media_image3.png
    Greyscale

); 
an electrolyte (114) formed within the housing (Figure 1).

	Berduque, though, does not disclose “at least one of a hydrophobic or a hydrophilic material arranged within the housing so as to encourage the electrolyte to be positioned over the active region.”
	Pratt discloses an electrochemical gas sensor (specification paragraph [0002]) comprising a housing (101; Figure 1) including at least two electrodes (104, 105, 106) and electrolyte (103), which may be aqueous (paragraphs [0039] and [0046]), within the housing (Figure 1).  The housing further comprises a substrate (102), which supports the electrodes, and within the substrate, underneath the sensing electrode (104), one or more capillary channels (113) extending through the thickness of the substrate similar to the arrangement in Berduque (see in Pratt Figures 1-4 and paragraph [0025], and in Berduque Figure 1).  Also, Pratt discloses that a hydrophobic surface treatment may be provided to the capillary (113), which the Examiner is construing as a type of arranging a hydrophobic material within the housing.  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrange a hydrophobic material within the housing as taught by Pratt in the sensor housing of Berduque because one of ordinary skill in the art would understand from the following statements in Pratt that this arranging is done, at least in part, to aid in forming the top opening of the capillary immediately underneath the electrode (Pratt Figures 3 and 4) and to prevent electrolyte from leaking through the substrate2, which, as known in the art, would otherwise prematurely dry out the sensor (see, for example, Bellman paragraph [0042]) or may have health and safety implications (see Millar the title and paragraph [0011].) in addition to shortening sensor life:
		
    PNG
    media_image7.png
    252
    392
    media_image7.png
    Greyscale


	        

    PNG
    media_image8.png
    335
    394
    media_image8.png
    Greyscale



	An illustration of the sensor of Berduque with hydrophobic material as taught by Pratt is shown below


    PNG
    media_image9.png
    490
    872
    media_image9.png
    Greyscale



Addressing claim 15, as seen in the illustration of the electrochemical sensor of Berduque with hydrophobic material as taught by Pratt at the end of the rejection of claim 1 above, a hydrophobic layer is arranged over the underside of electrode 110A.

	Addressing claim 16, as for the electrolyte being a non-aqueous hydrophobic electrolyte note that Berduque implicitly allows for this type of electrolyte as Berduque states,

    PNG
    media_image10.png
    99
    440
    media_image10.png
    Greyscale

	See Berduque paragraph [0039].
	As for the limitation “wherein the at least one of a hydrophobic or a hydrophilic material is patterned so as to cause the electrolyte to move away from the hydrophilic material and/or towards the hydrophobic material…”, the Examiner will first note the electrodes in the sensor of Berduque as modified by Pratt, Bellman, and Millar, particularly the sensing electrode 110A in Berduque, are porous (Berduque paragraph [0045]), so electrolyte may enter them.  
Considering annotated Berduque Figure 1 at the end of the rejection of claim 1 above, ordinary skill in the art would readily recognize that hydrophobic electrolyte within the sensing electrode 110A would inherently be caused to move towards the hydrophobic material on the underside of this electrode.  
	

	Addressing claim 18, Berduque discloses a sensor package (see the title and Figure 1), comprising: 
a substrate (101); 
two or more electrodes (110A, 110B) formed over the substrate 
(Figure 1); 
a cap (111); and 
an electrolyte (114), wherein the electrolyte is held within the gas sensor package, in use, in a space encapsulated by the substrate and the cap 
(Figure 1).
	However, Berduque does not disclose that “the electrolyte is held over an active sensing region of the electrodes by at least a one of a hydrophobic or a hydrophilic material.”  
Pratt discloses an electrochemical gas sensor (specification paragraph [0002]) comprising a housing (101; Figure 1) including at least two electrodes (104, 105, 106) and electrolyte (103), which may be aqueous (paragraphs [0039] and [0046]), within the housing (Figure 1).  The housing further comprises a substrate (102), which supports the electrodes, and within the substrate, underneath the sensing electrode (104), one or more capillary channels (113) extending through the thickness of the substrate similar to the arrangement in Berduque (see in Pratt Figures 1-4 and paragraph [0025], and in Berduque Figure 1).  Also, Pratt discloses that a hydrophobic surface treatment may be provided to the capillary (113), which the Examiner is construing as a type of arranging a hydrophobic material within the housing.  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrange a hydrophobic material within the housing as taught by Pratt in the sensor housing of Berduque because one of ordinary skill in the art would understand from the following statements in Pratt that this arranging is done, at least in part, to aid in forming the top opening of the capillary immediately underneath the electrode (Pratt Figures 3 and 4) and to prevent electrolyte from leaking through the substrate3, which, as known in the art, would otherwise prematurely dry out the sensor (see, for example, Bellman paragraph [0042]) or may have health and safety implications (see Millar the title and paragraph [0011].) in addition to shortening sensor life:
		
    PNG
    media_image7.png
    252
    392
    media_image7.png
    Greyscale


	        

    PNG
    media_image8.png
    335
    394
    media_image8.png
    Greyscale


An illustration of the sensor of Berduque with hydrophobic material as taught by Pratt is shown below


    PNG
    media_image9.png
    490
    872
    media_image9.png
    Greyscale

Addressing claim 19, Berduque implicitly discloses a method of manufacturing an electrochemical sensor (see the title), comprising: 
providing a housing (as a first matter, the Examiner will note here that Applicant allows for the term “housing” to be broadly construed as Applicant’s originally filed specification page 2 states,

    PNG
    media_image2.png
    171
    646
    media_image2.png
    Greyscale

In the Figure 1 embodiment of Berduque the Examiner is construing 
cap 111 together with substrate 101 as the sensor housing, which is implicitly provided.); 
forming two or more electrodes (note in Figure 1 working electrode 110A and counter electrode 110B, which are implicitly formed) within the housing (Figure 1) and defining an active region (see Figure and note Applicant’s definition of “active region”, which is on Applicant’s originally filed specification page 2,

    PNG
    media_image3.png
    233
    677
    media_image3.png
    Greyscale

); 
forming an electrolyte (114; its existence implies its being formed) within the housing (Figure 1).

	Berduque, though, does not disclose “forming an electrolyte over the two or more electrodes; and  243867.706US1/P536534USAPD7043US01 forming at least one of a hydrophobic or a hydrophilic material within the housing so as to encourage the electrolyte to be positioned over the active region.”
	Pratt discloses an electrochemical gas sensor (specification paragraph [0002]) comprising a housing (101; Figure 1) including at least two electrodes (104, 105, 106) and electrolyte (103), which may be aqueous (paragraphs [0039] and [0046]), within the housing (Figure 1).  The housing further comprises a substrate (102), which supports the electrodes, and within the substrate, underneath the sensing electrode (104), one or more capillary channels (113) extending through the thickness of the substrate similar to the arrangement in Berduque (see in Pratt Figures 1-4 and paragraph [0025], and in Berduque Figure 1).  Also, Pratt discloses that a hydrophobic surface treatment may be provided to the capillary (113), which the Examiner is construing as a type of arranging a hydrophobic material within the housing.  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to form a hydrophobic material within the housing as taught by Pratt in the sensor housing of Berduque because one of ordinary skill in the art would understand from the following statements in Pratt that this arranging is done, at least in part, to aid in forming the top opening of the capillary immediately underneath the electrode (Pratt Figures 3 and 4) and to prevent electrolyte from leaking through the substrate4, which, as known in the art, would otherwise prematurely dry out the sensor (see, for example, Bellman paragraph [0042]) or may have health and safety implications (see Millar the title and paragraph [0011].) in addition to shortening sensor life:
		
    PNG
    media_image7.png
    252
    392
    media_image7.png
    Greyscale


	        

    PNG
    media_image8.png
    335
    394
    media_image8.png
    Greyscale



	An illustration of the sensor of Berduque with hydrophobic material as taught by Pratt is shown below


    PNG
    media_image9.png
    490
    872
    media_image9.png
    Greyscale



	Addressing claim 20, as seen from the illustration of the sensor of Berduque with hydrophobic material as taught by Pratt at the end of the rejection of claim 19 just above, forming a hydrophobic layer arranged over at least one electrode of the electrochemical sensor is disclosed (as seen in the illustration the hydrophobic material is over the underside of electrode 110A.).



Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berduque in view of Pratt, Bellman, and Millar as applied to claims 1, 15, 16, and 18-20 above, and further in view of Mu et al. US 2019/0317042 A1 (hereafter “Mu”).

Addressing claim 5, although Berduque as modified by Pratt, Bellman, and Millar does disclose that the housing comprises a substrate, having a plurality of layers, and a cap (see Berduque Figure 1 and paragraph [0036] wherein the Examiner construes substrate 101 together with insulating layer 103, which being two layers is a plurality of layers, as the claimed substrate, and note cap 111 in Berduque Figure 1) and further discloses that “the two or more electrodes are formed over a first portion of the substrate…”  (see annotated Berduque Figure 1 below 

    PNG
    media_image11.png
    523
    921
    media_image11.png
    Greyscale

), Berduque as modified by Pratt, Bellman, and Millar does not disclose having the sensor also include hydrophilic material comprising a hydrophilic layer arranged at least partially over, or adjacent to, the at least two electrodes.
Mu discloses an electrochemical gas sensor (title) including at least two electrodes (106, 108, 110) and electrolyte (112), which may be aqueous (paragraph [0038]).  The sensor further comprises a substrate (102), which supports the electrodes, and within the substrate, underneath all of electrodes, one or more capillary channels (104) extending through the thickness of the substrate similar to the arrangement in Berduque (see in Mu Figure 1 and paragraph [0029], and in Berduque Figure 1).  Mu further discloses including hydrophilic material comprising a hydrophilic layer (120) arranged at least partially over, or adjacent to, the at least two electrodes.  See Figure 1 and paragraph [0042].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the electrochemical sensor of Berduque as modified by Pratt, Bellman, and Millar a hydrophilic layer as taught by Mu because as stated in Mu

    PNG
    media_image12.png
    143
    456
    media_image12.png
    Greyscale


The hydrophilic layers of Mu adopted into the electrochemical sensor of Berduque as modified by Pratt, Bellman, and Millar would at least be over the electrodes as shown below

	  

    PNG
    media_image13.png
    468
    877
    media_image13.png
    Greyscale





Addressing claim 11, Berduque as modified by Pratt, Bellman, and Millar does not disclose having the sensor also include hydrophilic material, the hydrophilic layer being arranged in closer proximity to the at least two electrodes than the hydrophobic layer. 
Mu discloses an electrochemical gas sensor (title) including at least two electrodes (106, 108, 110) and electrolyte (112), which may be aqueous (paragraph [0038]).  The sensor further comprises a substrate (102), which supports the electrodes, and within the substrate, underneath all of electrodes, one or more capillary channels (104) extending through the thickness of the substrate similar to the arrangement in Berduque (see in Mu Figure 1 and paragraph [0029], and in Berduque Figure 1).  Mu further discloses including hydrophilic material comprising a hydrophilic layer (120) arranged at least partially over, or adjacent to, the at least two electrodes.  See Figure 1 and paragraph [0042].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the electrochemical sensor of Berduque as modified by Pratt, Bellman, and Millar a hydrophilic layer as taught by Mu because as stated in Mu

    PNG
    media_image12.png
    143
    456
    media_image12.png
    Greyscale


The hydrophilic layers of Mu adopted into the electrochemical sensor of Berduque as modified by Pratt, Bellman, and Millar would at least be over the electrodes as shown below


    PNG
    media_image14.png
    479
    813
    media_image14.png
    Greyscale


	As for the hydrophilic layer being arranged in closer proximity to the at least two electrodes than the hydrophobic layer, as may be inferred from annotated Berduque below while the hydrophilic layer over the sensing electrode 110A is equidistant to this electrode with hydrophobic layer underneath (both layers directly contact a surface of the sensing electrode, one an upper surface, the other, a lower surface, and so equal zero distance from the electrode), the hydrophobic layer underneath sensing electrode 110A farther from counter electrode 110B than the hydrophilic layer over this electrode:

    PNG
    media_image15.png
    479
    742
    media_image15.png
    Greyscale



Addressing claim 17, Berduque as modified by Pratt, Bellman, and Millar does not disclose having the sensor also include hydrophilic material comprising a hydrophilic layer.
Mu discloses an electrochemical gas sensor (title) including at least two electrodes (106, 108, 110) and electrolyte (112), which may be aqueous (paragraph [0038]).  The sensor further comprises a substrate (102), which supports the electrodes, and within the substrate, underneath all of electrodes, one or more capillary channels (104) extending through the thickness of the substrate similar to the arrangement in Berduque (see in Mu Figure 1 and paragraph [0029], and in Berduque Figure 1).  Mu further discloses including hydrophilic material comprising a hydrophilic layer (120) arranged at least partially over, or adjacent to, the at least two electrodes.  See Figure 1 and paragraph [0042].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the electrochemical sensor of Berduque as modified by Pratt, Bellman, and Millar a hydrophilic layer as taught by Mu because as stated in Mu

    PNG
    media_image12.png
    143
    456
    media_image12.png
    Greyscale


The hydrophilic layers of Mu adopted into the electrochemical sensor of Berduque as modified by Pratt, Bellman, and Millar would at least be over the electrodes as shown below

	  




    PNG
    media_image13.png
    468
    877
    media_image13.png
    Greyscale


Pratt discloses that the hydrophobic material may comprise PTFE:
	
    PNG
    media_image16.png
    98
    436
    media_image16.png
    Greyscale



Mu discloses that the hydrophilic material may comprise at least one of silicon dioxide and porous hydrophilic polymer:
	
    PNG
    media_image17.png
    266
    479
    media_image17.png
    Greyscale




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berduque in view of Pratt, Bellman, and Millar as applied to claims 1, 15, 16, and 18-20 above, and as evidenced by Kiradjiev et al., “A Simple Model for the Hygroscopy of Sulfuric Acid,” Ind. Eng. Chem. Res. 59, 4902-4808 (hereafter “Kiradjiev”) and further in view of Mu. 

Addressing claim 14, as for the electrolyte being an aqueous hydrophilic electrolyte note the following in Berduque 

    PNG
    media_image18.png
    137
    433
    media_image18.png
    Greyscale

See Berduque paragraph [0039].  As evidenced by Kiradjiev sulfuric acid is hygroscopic, that is, hydrophilic.  See the Kiradjiev Abstract.    
	As for the limitation “wherein the at least one of a hydrophobic or a hydrophilic material is patterned so as to cause the electrolyte to move away from the hydrophobic material and/or towards the hydrophilic material…”, the Examiner will first note the electrodes in the sensor of Berduque as modified by Pratt, Bellman, and Millar, particularly the sensing electrode 110A in Berduque, are porous (Berduque paragraph [0045]), so electrolyte may enter them.  
Mu discloses an electrochemical gas sensor (title) including at least two electrodes (106, 108, 110) and electrolyte (112), which may be aqueous (paragraph [0038]).  The sensor further comprises a substrate (102), which supports the electrodes, and within the substrate, underneath all of electrodes, one or more capillary channels (104) extending through the thickness of the substrate similar to the arrangement in Berduque (see in Mu Figure 1 and paragraph [0029], and in Berduque Figure 1).  Mu further discloses including hydrophilic material comprising a hydrophilic layer (120) arranged at least partially over, or adjacent to, the at least two electrodes.  See Figure 1 and paragraph [0042].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the electrochemical sensor of Berduque as modified by Pratt, Bellman, and Millar, and as evidenced by Kiradjiev a hydrophilic layer as taught by Mu because as stated in Mu

    PNG
    media_image12.png
    143
    456
    media_image12.png
    Greyscale


The hydrophilic layers of Mu adopted into the electrochemical sensor of Berduque as modified by Pratt, Bellman, and Millar, and as evidenced by Kiradjiev  would at least be over the electrodes as shown below


    PNG
    media_image14.png
    479
    813
    media_image14.png
    Greyscale


	


Considering annotated Berduque Figure 1 below one of ordinary skill in the art would readily recognize that aqueous hydrophilic electrolyte within the sensing electrode 110A would inherently be caused to move upwards away from the hydrophobic material on the underside of this electrode towards the upper surface of the electrode, which is coated with hydrophilic material.  

    PNG
    media_image15.png
    479
    742
    media_image15.png
    Greyscale







Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz in view of Oka et al. US 4,562,725 (hereafter “Oka”).

Addressing claim 5, Lenz discloses an electrochemical sensor according to 
claim 1.  See the rejection of claim 1 above under 35 U.S.C. 102(a)(2) as being anticipated by Lenz.  
	Lenz further discloses that the housing comprises a substrate (2), having a plurality of layers (page 3, lines 88-94; note disclosed titanium, which the Examiner is construing as another substrate layer in addition to layer 2); the two or more electrodes are formed over a first portion of the substrate (see Figure 2; the first portion being the portion of the substrate underneath the electrodes 3); and the hydrophilic material comprises a hydrophilic layer (5) arranged at least partially over, or adjacent to, the at least two electrodes (Figures 2 and 3).
	Lenz, though, does not disclose that housing comprises a cap.
	Oka discloses a moisture sensor comprising a cap (41).  See the title and 
Figure 15.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a cap as taught by Oka for the housing of Lenz because this cap will protect the substrate and various overlying layers from accidental mechanical damage when being mounted at a location to be monitored, environmental damage or corrosion after being mounted, and provide a flow path so that sample gas may be directed to the sensing region (see Oka Figures 15 and 16) if it is not desired that the sensor be exposed to ambient gas, but to only a certain gas stream.

Allowable Subject Matter


Claims 2-7, 9, and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 2 the combination of limitations requires that “the hydrophobic material comprises a hydrophobic layer arranged over a second portion of the substrate surrounding the two or more electrodes.[italicizing by the Examiner]”
	In contrast, in Porsgaard the substrate 128 comprises only one layer.  More importantly, the hydrophobic material would not comprise a hydrophobic layer arranged over a second portion of the substrate surrounding the two or more electrodes.  In the Figure 1A embodiment the hydrophobic material (124) is arranged only to the left of the electrodes (104, 109). In the Figure 2 embodiment the hydrophobic material (124) is arranged only above one of the electrodes.  Additionally, Porsgaard does not disclose a hydrophilic material as required by underlying claim 1.     

In contrast to the invention of claim 2, while Berduque does disclose that “the housing comprises a substrate, having a plurality of layers, and a cap…”  (see Berduque Figure 1 and paragraph [0036] wherein the Examiner construes substrate 101 together with insulating layer 103, which being two layers is a plurality of layers, as the claimed substrate, and note cap 111 in Berduque 
Figure 1) and further discloses that “the two or more electrodes are formed over a first portion of the substrate…”  (see annotated Berduque Figure 1 below 

    PNG
    media_image11.png
    523
    921
    media_image11.png
    Greyscale

), the hydrophobic material would not comprise a hydrophobic layer arranged over a second portion of the substrate surrounding the two or more electrodes.  Instead, the hydrophobic material will, based on the teaching of Pratt, Bellman, and Millar be within the channels 102 of Berduque or at least at the interface of the bottom surface of electrode 110A in Berduque with the top surface of channels 102:
		
    PNG
    media_image19.png
    523
    921
    media_image19.png
    Greyscale


Additionally, Berduque as modified by Pratt, Bellman, and Millar does not disclose a hydrophilic material as required by underlying claim 1.     

	In contrast to the invention of claim 2, while Lenz does disclose that 
the housing comprises a substrate, having a plurality of layers (see Lenz 
Figures 2 and 3), and while it would have been obvious to provide a cap, such as 41 in the Figure 15 moisture sensor of Oka et al. US 4,562,725; and further while in Lenz the two or more electrodes are formed over a first portion of the substrate (Lenz Figure 2); the hydrophobic material does not comprise a hydrophobic layer arranged over a second portion of the substrate surrounding the two or more electrodes.  As seen in Lenz Figure 2 the hydrophobic material does comprise a hydrophobic layer (8) arranged over a second portion of the substrate, but it does not surround the two or more electrodes as in is a different plane parallel to the plane in which the electrodes are located (Lenz Figure 2).

b) claims 3 and 4 depend directly or indirectly from allowable claim 2. 

c) in claim 6 the combination of limitations requires that “the hydrophobic layer comprises an opening aligned with the electrodes, and the hydrophilic layer is arranged within the opening.[italicizing by the Examiner]”
In contrast, while Berduque as modified by Pratt, Bellman, Millar, and Mu does disclose that the two or more electrodes are positioned towards the center of the substrate (see Berduque Figure 1), the hydrophobic layer does not comprise an opening aligned with the electrodes, and the hydrophilic layer is not arranged within the opening:



    PNG
    media_image15.png
    479
    742
    media_image15.png
    Greyscale


In contrast to the invention of claim 6, while Lenz does disclose that the two or more electrodes (3) are positioned towards the center of the substrate (see Lenz Figure 2), and the hydrophobic layer (8) does comprise an opening aligned with the electrodes (see Lenz Figure 2), and the hydrophilic layer (5) is not arranged within the opening (see Lenz Figure 2).

	d) claim 7 depends from allowable claim 6.

e) in claim 8 the combination of limitations requires that “the hydrophobic material comprises a hydrophobic layer arranged on the inner surface of a cap of the electrochemical sensor so as to repel electrolyte away from the inner surface of the cap.”  
	In contrast, while Berduque as modified by Pratt, Bellman, and Millar does disclose having the electrochemical sensor comprise a cap (111; Figure 1), there is no disclosure or suggestion of a hydrophobic layer as described in the claim.   As seen in Berduque the electrolyte (114) is shown smoothly contacting the inner walls of the cap.  Regarding properties of the plastic from which the cap may be made Berduque states,
	
    PNG
    media_image20.png
    178
    550
    media_image20.png
    Greyscale



f) in claim 9 the combination of limitations requires that “the hydrophilic material comprises two ring shaped hydrophilic layers arranged concentrically.”
In contrast, in Berduque as modified by Pratt, Bellman, Millar, and Mu the hydrophilic layers are neither ring-shaped nor arranged concentrically:


    PNG
    media_image14.png
    479
    813
    media_image14.png
    Greyscale
 

g) claim 10 depends from allowable claim 9.

h) in claim 12 the combination of limitations requires that “the hydrophobic material comprises a hydrophobic layer arranged to surround a hydrophilic material comprising a hydrophilic layer.”
	In contrast, in Berduque as modified by Pratt, Bellman, Millar, and Mu the hydrophilic layers are on different parallel planes or levels within the sensor:
 
    PNG
    media_image15.png
    479
    742
    media_image15.png
    Greyscale

i) claim 13 depends from allowable claim 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             April 30, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  See MPEP 804 II.B.2(a).
        	
        2 Note that Berduque discloses that the electrodes are porous.  See, for example, paragraphs [0045], [0054], and [0084].  
        3 Note that Berduque discloses that the electrodes are porous.  See, for example, paragraphs [0045], [0054], and [0084].  
        4 Note that Berduque discloses that the electrodes are porous.  See, for example, paragraphs [0045], [0054], and [0084].